Judgment unanimously affirmed. Memorandum: Defendant entered a guilty plea to one count of attempted murder in the second degree (Penal Law §§ 110.00, 125.25 [1]) and was sentenced to serve 4 to 12 years. Defendant did not move, prior to sentencing, to withdraw his plea, nor did he move to vacate the judgment. Therefore, defendant’s claim on appeal that the plea allocution was insufficient to establish that the plea was voluntarily, intelligently and knowingly entered has not been preserved for review (People v Pellegrino, 60 NY2d 636; People v Marnell, 106 AD2d 906). Were we to reach this issue, we would conclude that defendant’s argument is without substance. We have examined defendant’s other contentions and find them to be without merit. (Appeal from judgment of Wayne County Court, Parent!, J. — attempted murder, second degree.) Present — Dillon, P. J., Doerr, Denman, Boomer and Pine, JJ.